IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF: P.N.                    : No. 839 MAL 2015
                                            :
                                            :
PETITION OF: P.N.                           : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court


                                       ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.